Exhibit 12 Ratio of Earnings to Combined Fixed Charges and Preference Dividends December 31, (dollars in thousands) 2008 2007 2006 2005 2004 Interest expense $ 239,633 $ 245,557 $ 145,779 $ 83,420 $ 52,327 Amortized capitalized costs related to indebtedness 9,383 3,484 5,431 2,642 3,310 Preference security dividend requirements of consolidated subsidiaries 25,123 25,123 25,123 25,123 22,840 Total fixed charges $ 274,139 $ 274,164 $ 176,333 $ 111,185 $ 78,477 Net income before minority interests $ (981,880 ) $ (478,625 ) $ (337,497 ) $ (295,673 ) $ (143,462 ) Add:Total fixed charges 274,139 274,164 176,333 111,185 78,477 Less:Preference security dividend requirements of consolidated subsidiaries (25,123 ) (25,123 ) (25,123 ) (25,123 ) (22,840 ) Earnings $ (732,864 ) $ (229,584 ) $ (186,287 ) $ (209,611 ) $ (87,825 ) Ratio of Earnings to Combined Fixed Charges and Preference Dividends See Note See Note See Note See Note See Note Shortfall $ (1,007,003 ) $ 503,748 $ 362,620 $ 320,796 $ 166,302 For the purposes of computing the ratio of earnings to fixed charges and preference dividends, earnings were calculated using income before minority interests adding back total fixed charges less preference security dividend requirements of consolidated subsidiaries.Fixed charges consist of interest expense, recurring fees and amortization of capitalized costs related to indebtedness and preference security dividend requirements of consolidated subsidiaries. Earnings were insufficient to cover fixed charges (both as defined in Regulation S-K) in periods shown above due to the inclusion of fixed charges of partnerships that we consolidate in our financial statements in accordance with accounting pronouncements such as FASB Interpretation No. 46(R).The fixed charges of those partnerships are not paid by us and the related debt is non-recourse to us.Likewise, the net losses incurred by those partnerships are allocated to their limited partners that own a majority (or all) of the equity of the partnerships. A reconciliation of the amounts as defined in Regulation S-K to the fixed charges actually paid by us and our earnings that are allocated to our equity holders results in a positive ratio for all periods and is as follows: Years Ended December 31, (dollars in thousands) 2008 2007 2006 2005 2004 Total fixed charges as defined $ 274,139 $ 274,164 $ 176,333 $ 111,185 $ 78,477 Less: interest of consolidated partnerships on debt that is non-recourse to the Company (165,022 ) (100,321 ) (47,926 ) (26,322 ) (21,395 ) Total fixed charges as adjusted $ 109,117 $ 173,843 $ 128,407 $ 84,863 $ 57,082 Earnings as defined $ (732,864 ) $ (229,584 ) $ (186,287 ) $ (209,611 ) $ (87,825 ) Allocation of losses incurred by consolidated partnerships to the limited partners of those partnerships 659,228 398,893 401,377 349,531 219,950 Earnings as adjusted $ (73,636 ) $ 169,309 $ 215,090 $ 139,920 $ 132,125 Ratio of Earnings to Combined Fixed Charges and Preference Dividends excluding consolidated partnerships (0.7 ) 1.0 1.7 1.6 2.3 Shortfall $ 182,753 $ 4,534 $ $ $
